Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on December 22nd, 2020, which claim 1-17 have been presented for examination; however, by a preliminary amendment claims 15-17 have been cancelled. Further, an Interview conducted on 02/24/2022 with the Applicants' representative Attorney Jun Ye (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Jun Ye (Reg. No. 74,777) on February 24th, 2022. 

4.	Claims 1-2, 5-6 and 18-25 (Renumbered 1-12) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (Currently Amended) A method for generating a machine learning secondary model file, wherein the machine learning secondary model file comprises a secondary model and a secondary model directory, and the generation method comprises:
obtaining a general-purpose machine learning model; wherein, the general-purpose machine learning model is generated by integrating a stack data and a heap data, the stack data and the heap data are respectively generated by aggregating the task instructions and the model parameters of task parameters of a machine learning task;
performing storage optimization on the general-purpose machine learning model to generate the secondary model;
calculating a storage offset of the secondary model;
generating a secondary model directory according to the secondary model and the storage offset of the secondary model; and
generating a machine learning secondary model file according to the secondary model and the secondary model directory;
obtaining a file header and a file tailer of the machine learning secondary model file; and
generating the machine learning secondary model file according to the file header, the secondary model directory, the general-purpose machine learning model, and the file tail;
wherein calculating a storage offset of the secondary model further comprising:
obtaining a size of a storage space required for each general-purpose machine learning model and a count of the secondary models,
obtaining a storage order of the secondary models, and
calculating a storage offset of each secondary model according to the size of the storage space required for each secondary model, the count of the secondary models, and the storage order of the secondary models.

2. (Previously Presented) The method of claim 1, wherein the step of performing storage optimization on the general-purpose machine learning model to generate the secondary model includes: compressing or encrypting the general-purpose machine learning model to generate the secondary model.

3. (Canceled).  
4. (Canceled).

5. (Original) The method of claim 1, wherein the step of generating a machine learning secondary model file according to the general-purpose machine learning model and the model directory includes:
creating an identification code of a machine learning secondary model file, and


6. (Previously Presented) The method of claim 1, wherein the step of generating a machine learning secondary model file according to the secondary model and the model directory includes:
creating a check code or an error correction code of the machine learning secondary model file, generating the machine learning secondary model file according to the check code or the error correction code of the machine learning secondary model file, the secondary model, and the secondary model directory.
	
7-17. (Canceled). 

18. (New) A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform operations for generating a machine learning secondary model file, comprising: 
obtaining a general-purpose machine learning model; wherein, the general-purpose machine learning model is generated by integrating a stack data and a heap data, the stack data and the heap data are respectively generated by aggregating the task instructions and the model parameters of  task parameters of a machine learning task;
performing storage optimization on the general-purpose machine learning model to generate the secondary model;
calculating a storage offset of the secondary model;
generating a secondary model directory according to the secondary model and the storage offset of the secondary model; and
generating a machine learning secondary model file according to the secondary model and the secondary model directory;
obtaining a file header and a file tailer of the machine learning secondary model file; and
generating the machine learning secondary model file according to the file header, the secondary model directory, the general-purpose machine learning model, and the file tail;
wherein calculating a storage offset of the secondary model further comprising:

obtaining a storage order of the secondary models, and
calculating a storage offset of each secondary model according to the size of the storage space required for each secondary model, the count of the secondary models, and the storage order of the secondary models.

19. (New) The non-transitory computer-readable medium of claim 18, wherein the performing storage optimization on the general-purpose machine learning model to generate the secondary model includes: compressing or encrypting the general-purpose machine learning model to generate the secondary model.

20. (New) The non-transitory computer-readable medium of claim 18, wherein the generating a machine learning secondary model file according to the general-purpose machine learning model and the model directory includes:
creating an identification code of a machine learning secondary model file, and
generating a machine learning secondary model file according to the identification code of the model file, the secondary model, and the secondary model directory.

21. (New) The non-transitory computer-readable medium of claim 18, wherein the generating a machine learning secondary model file according to the secondary model and the model directory includes:
creating a check code or an error correction code of the machine learning secondary model file, generating the machine learning secondary model file according to the check code or the error correction code of the machine learning secondary model file, the secondary model, and the secondary model directory.

22. (New) A system for generating a machine learning secondary model file, wherein the machine learning secondary model file comprises a secondary model and a secondary model directory, comprising:
a model filler configured to obtain a general-purpose machine learning model; wherein, the general-purpose machine learning model is generated by integrating a stack data and a heap data, the 
a model storage optimizer configured to perform storage optimization on the general-purpose machine learning model to generate the secondary model;
a storage offset calculating module configured to calculate a storage offset of the secondary model;
a directory generator configured to generate a secondary model directory according to the secondary model and the storage offset of the secondary model; and
a file generator configured to generate a machine learning secondary model file according to the secondary model and the secondary model directory;
a file generator further configured to obtain a file header and a file tailer of the machine learning secondary model file and generate the machine learning secondary model file according to the file header, the secondary model directory, the general-purpose machine learning model, and the file tail;
wherein the storage offset calculating module is further configured to:
obtain a size of a storage space required for each general-purpose machine learning model and a count of the secondary models,
obtain a storage order of the secondary models, and
calculate a storage offset of each secondary model according to the size of the storage space required for each secondary model, the count of the secondary models, and the storage order of the secondary models.

23. (New) The system of claim 22, wherein the model storage optimizer is further configured to compress or encrypting the general-purpose machine learning model to generate the secondary model. 

24. (New) The system of claim 22, wherein the file generator is further configured to:
create an identification code of a machine learning secondary model file, and
generate a machine learning secondary model file according to the identification code of the model file, the secondary model, and the secondary model directory.

25. (New) The system of claim 22, wherein the file generator is further configured to:
create a check code or an error correction code of the machine learning secondary model file, generate the machine learning secondary model file according to the check code or the error correction 
—o—o—o—

         ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
Based on the search and consideration Examiner concluded that invention in a manner have been recited in each of amended independent claims such as claim 1 for example “obtaining a file header and a file tailer of the machine learning secondary model file; and generating the machine learning secondary model file according to the file header, the secondary model directory, the general-purpose machine learning model, and the file tail; wherein calculating a storage offset of the secondary model further comprising: obtaining a size of a storage space required for each general-purpose machine learning model and a count of the secondary models” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of a general machine learning model generation method and apparatus, and a computer device and a storage medium. The method comprises: acquiring task parameters of a machine learning task; performing classification processing on the task parameters to obtain task instructions and model parameters; aggregating the task instructions and the model parameters according to a data type to obtain stack data and heap data; and integrating the stack data and the heap data to obtain a general machine learning model which by means of the method, compiled results of a corresponding general model in the running of an algorithm can be directly executed, which avoids repetitive compilation, thus greatly improving the efficiency of machine learning algorithm implementation and shortening the time from compilation to obtaining execution results renders the pending independent claims allowable. Claims 2, 5-6, 19-21 and 23-25 are dependent upon claims 1, 18 and 22 according to their respective statutory classes. Since the independent claims 1, 18 and 22 are allowable, claims 2, 5-6, 19-21 and 23-25 are also allowable at least by virtue of the dependency relationship.
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.
CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                               01/25/2022